By the Court,

J. F. Barnard, J.
By the act of the legislature passed in 1860, “for the protection of boarding housekeepers” (Sess. Laws of 1860, eh. 446,) it is enacted : “The keeper of a boarding house shall have the same lien upon, and right to detain, the baggage and effects of any boarder, for the amount which may be due for board by such boarder, to the same extent and in the same manner, as innkeepers have such lien and such right of detention.” The right of lien of the keeper of an inn is settled at common law, and is based upon sound reasons. He was compelled to receive the guest, and to pay for all property lost or stolen while the guest remained, and nothing excused him from this liability but the act of God, or the public enemy. On account of this extraordinary liability, the law gave the innkeeper a lien upon the goods of his guest, for the satisfaction of his reasonable charges. This lien extended to property brought by the guest and not owned by him. If A. injuriously take away the horse of B. and put him into an inn to be kept, and B. come and demand him, he shall not have him until he hath satisfied the innkeeper for his meat. (Bacon’s Abr. Inns and Innkeepers, tit. D.) “And that is good law to this day, if the innkeeper have no notice of the wrong, and act honestly.” (Connell v. Cooke, 3 Hill, 485.) If the defend*627ant had been an innkeeper, therefore, he would have been entitled to a lien on these goods in question, as against his guest; although they in fact did not belong to the guest but to a stranger.-
[Kings General Term,
December 12, 1864.
In construing statutes, courts will give effect to the intention of the legislature, if the words are not repugnant to such construction. This is a remedial statute. It is for “The relief of boarding house keepers.” Innkeepers have no lien upon the property of a regular boarder. To restrict this statute so as to give only such lien as innkeepers have against boarders is to destroy it. They have none. The legislature intended to say” and I think have plainly said, that such a lien as the common law gives to innkeepers, as to their guests’ goods, was to be given by legislative action to boarding house keepers, as to the effects of their boarders.
The defendant has a lien upon the goods in question. They were brought by the boarder upon his premises to furnish his room, and the defendant was the boarding house keeper.
The judgment must be reversed, and a new trial granted; costs to abide the event.
Lott, Scrugham and J. JF. .’Barnard, Justices.]